Citation Nr: 1211483	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post left knee surgery, for the period from August 15, 2005 to April 30, 2007.  

2.  Entitlement to a rating in excess of 30 percent for status post left knee surgery, for the period from June 1, 2008.  

3.  Entitlement to a rating in excess of 20 percent for right knee surgery, for the period from August 15, 2005 to October 18, 2011.  

4.  Entitlement to a temporary total disability rating for right total knee replacement surgery for a one-year period from October 19, 2011.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He also served with the Army National Guard; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the Veteran's disability ratings for each knee.  

Subsequently, in a May 2008 rating decision the RO granted the Veteran a temporary total evaluation (TTE) for left knee replacement surgery, effective May 1, 2007, with a 30 percent disability rating effective from June 1, 2008.  

In November 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing is of record.  During the hearing the Veteran submitted additional evidence accompanied by a signed waiver of initial RO consideration of this newly-submitted evidence.  Subsequent to the hearing the Veteran submitted additional evidence, including private clinic records dated from October 2011 to January 2012, along with a signed waiver of initial RO consideration of this newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  

During the hearing, the Veteran testified that he underwent total right knee replacement surgery the month before in October 2011.  Private medical evidence subsequently associated with the claims file indicates that surgery was performed on October 19, 2011.  Therefore, the Board has characterized his appeal of his service-connected right knee disability to include his eligibility for a TTE for his right knee as seen on the title page.  

Furthermore, the November 2011 Board hearing characterized the issues on appeal as entitlement to a rating in excess of 30 percent for status post left knee replacement and entitlement to a rating in excess of 20 percent for a right knee disability.  Originally, the Veteran had filed his May 2006 Notice of Disagreement to the then current 10 percent disability rating which was in effect until the TTE for the left knee became effective on May 1, 2007.  The Veteran has not indicated that he intended to limit his left knee claim to only the 30 percent rating since June 30, 2008.  Accordingly, although there was no formal discussion during the hearing of the claim for an evaluation in excess of 10 percent for the period from the filing of his claim on August 15, 2005 to April 30, 2007, as this claim is necessarily encompassed in the appeal which was perfected and originally considered by the RO and further considering the fact that this appeal has been ongoing since May 2006, the Board will continue with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  


FINDINGS OF FACT

1.  From August 15, 2005 to April 30, 2007, the evidence of record does not show that the Veteran's left knee disability was manifested by a moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.  

2.  Since June 1, 2008, the evidence of record does not show that the Veteran's service-connected status post left knee surgery disability was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.  

3.  From August 15, 2005 to October 18, 2011, the evidence of record does not show that the Veteran's right knee disability was manifested by severe subluxation or lateral instability, flexion limited to 15 degrees, or extension limited to 20 degrees.  

4.  The Veteran underwent total right knee replacement surgery on October 19, 2011.  Under VA regulations he is permitted a temporary total disability evaluation for one year.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post left knee surgery, for the period from August 15, 2005 to April 30, 2007, based on instability, have not been shown.  U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2011).  

2.  The criteria for a rating in excess of 30 percent for service-connected status post left knee replacement, for the period from June 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 CFR §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).  

3.  The criteria for a rating in excess of 20 percent for right knee surgery, for the period from August 15, 2005 to October 18, 2011, based on instability, have not been shown.  U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2011).  

4.  The requirements for a temporary total evaluation for the period beginning October 19, 2011, based on the need for convalescence following right total knee replacement surgery in October 2011, have been met.  38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2005, August 2007, January 2009, and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in July 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2009 correspondence.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran do not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  To the extent proper notice of these changes was not provided, the Board finds that the Veteran in this case suffered no prejudice because, as discussed below, the evidence shows that he is entitled to a TTE for his recent right knee replacement surgery.  Further, the evidence in this case includes several VA medical examinations that carefully assessed the Veteran's knee disabilities and addressed all possible criteria.  In any event, the United States Court of Appeals for the Federal Circuit recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  There is no dispute in this case that the Veteran has received generic notice of what is needed to satisfy his increased rating claims for both knees.  

As was noted in the Introduction section of this decision, this appeal encompasses a rating claim for the left knee beyond the agreed upon scope of the issues at the time of the Veteran's November 2011 hearing.  In view of the procedural history of this case, especially that the RO has previously adjudicated both the Veteran's claim for a rating in excess of 10 percent for his left knee for the period from August 15, 2005 to April 30, 2007 and his claim for a rating in excess of 30 percent for his left knee for the period from June 1, 2008, and as the Veteran has consistently sought a higher rating for his left knee disability during his appeal, both left knee ratings are properly within the Board's jurisdiction on this appeal.  

The Board finds that adjudication of both left knee disability ratings will not prejudice the Veteran in this case as a remand under these circumstances would not afford the Veteran any additional benefit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.  

The duty to assist also has been fulfilled as medical records relevant to this matter have been requested and obtained and the Veteran was provided with VA examinations.  While the possibility exists that some post-June 2011 medical records noted during the hearing may not have been associated with the claims file, the Veteran later submitted a number of VA and private clinic records dated from September 2011 to January 2012.  The Board finds that the available medical evidence is sufficient for an adequate determination and to award the Veteran a TTE for his right knee replacement surgery (see discussion below).  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

The Veteran's knee disabilities on appeal have been rated under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  He has also been service-connected for degenerative arthritis in each knee pursuant to Diagnostic Code 5010.  

The Veteran's knee disabilities may also be rated under various other diagnostic codes, including the following:

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v.  Brown, 8 Vet. App. 202 (1995).  

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

Under VAOPGCPREC 23-97, a veteran with arthritis of the knee may be assigned separate ratings for therefor with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

According to Diagnostic Code 5055, for a total knee replacement, a 100 percent rating will be assigned for one year following the surgery.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion will be rated by analogy to diagnostic codes 5256, 5261, or 5262, with a minimum rating of 30 percent being assigned.  38 C.F.R. § 4.71a, Code 5055.  

Under Diagnostic Code 5256, for ankylosis of the knee at a favorable angle, flexion between 10 and 20 degrees, a 40 percent rating is warranted.  Flexion between 20 degrees and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

The Veteran does not have malunion or nonunion of the tibia and fibula, so Diagnostic Code 5262 is not applicable to this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  

The Board notes that the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other diagnostic code not specifically referenced therein.  

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Factual Background

In his written submissions and Board testimony the Veteran has indicated that his service-connected left and right knee disabilities are manifested by pain, even though recently he has undergone a total knee replacement for each knee.   However, the Board's focus, in light of the regulatory criteria mentioned above and below, is whether there is such additional impairment due to the complaints of pain so as to warrant ratings in excess of those already in effect.  

Historically, in a May 2000 rating decision the Veteran was granted service connection for status post left knee surgery (and awarded a 10 percent disability rating); for status post right knee surgery (and awarded a 20 percent disability rating); for degenerative joint disease of the left knee (and awarded a 10 percent disability rating); and for degenerative joint disease of the right knee (and awarded a 10 percent disability rating).  These ratings all were effective on June 30, 1999.  On August 15, 2005, the Veteran filed a claim for increase contending that he had no cartilage left in either knee and both were filled with arthritis.  In the January 2006 rating decision now on appeal, the disability rating for each knee was continued.  In his May 2006 Notice of Disagreement, the Veteran stated that the December 2005 VA examiner was mistaken when he reported that the Veteran did not have any unusual shoe wear or did not take medication.  

The Veteran underwent a VA examination in December 2005.  The Veteran complained of pain, weakness, stiffness, and swelling of both knees.  It was noted that he received cortisone injections for both knees at the VA orthopedic clinic.  The Veteran told the examiner that he had undergone 13 arthroscopic surgeries, with the last in the late 1980s or early 1990s on the right knee.  He said that the results of prior reconstructions of both knees were poor and that he had been told in the VA clinic that he would need to undergo bilateral knee replacement when older.  The Veteran also complained of flare-ups twice a day bilaterally, especially with strenuous activity or overuse of the knees.  Bilaterally, he had severe pain for approximately 15 minutes with moderate pain the remaining 24 hours of the day.  There were no additional limitations of motion or functional impairment during these flare-ups.  Precipitating factors were climbing stairs, prolonged walking, standing or sitting.  Alleviating factors were stretching and relaxing his knees.  

The VA examiner noted that the Veteran did not use crutches, braces or a cane.  The Veteran did not report any episodes of dislocation or recurrent subluxation.  His occupation as a mechanic was somewhat affected by his knee disabilities because activities such as climbing ladders and prolonged standing became increasingly difficult with pain.  

On examination, the Veteran stood 75 inches and weighed 237 pounds.  Range of motion of each knee was measured as follows: flexion to 120 degrees and extension to -5 degrees.  There was pain on motion at 100 degrees in the left knee and at 110 degrees in the right knee, but no pain with repeated motion.  The examiner also noted no fatigue, weakness, or lack of endurance.  However, there was some incoordination and some instability when the Veteran rose from a sitting to a standing position.  He was able to rise to the heels and to the toes and ambulate without difficulty.  He was not able to squat and his gait was noted as unsteady.  

There was no ankylosis, no callosities, breakdown, or unusual shoe wear pattern.  The injury was noted as traumatic arthritis and not inflammatory.  Upon deep palpation, there was mild pain to the right knee.  Crepitus was noted in both knees without pain.  Lachman's test was positive bilaterally, and McMurray's test was normal bilaterally.  There were several well-healed, non-tender, flesh colored, flat surgical scars on both knees which the examiner explained were too numerous to count or measure.  

An X-ray study of the knees showed advanced post-traumatic degenerative osteoarthritis involving both knees.  Diagnosis was degenerative osteoarthritis of the bilateral knees with surgical changes to the right knee consistent with anterior cruciate ligament with moderate to severe functional impairment.  

March 2006 private correspondence from Dr. B.F.T. of The Orthopaedic Clinic noted that the Veteran had degenerative arthritis of both knees and was a candidate for total knee replacement.  

An April 2006 VA medical record noted that the Veteran walked about a mile a day.  

September 2006 VA medical records revealed that the Veteran was seen for painful bilateral knees.  The rehabilitation unit trained him on a cane and crutches and knee braces were recommended.  

A March 2007 VA medical record revealed that the Veteran complained of bilateral knee pain at a level of 10 on a scale of 1 to 10 in both knees, that he could not sleep the night before because of the pain, and that he was given Lortab for pain relief.  

May 2007 VA medical records noted the Veteran's left total knee arthroplasty.  One record noted that the Veteran had an extensive history of bilateral knee surgery and that the Veteran had tried multiple anti-inflammatory medications as well as many rounds of physical therapy without any improvement.  

Another May 2007 VA record noted that the right knee had no obvious deformities.  There was no effusion and the knee was nontender to palpation.  Range of motion of the right knee was 0 to 120 degrees.  The knee was also noted as stable.  

A June 2007 VA medical record noted that the Veteran planned total right knee replacement surgery after he healed from his total left knee replacement surgery.  

The Veteran underwent a VA joints examination of the knees in August 2008.  It was noted that the Veteran presented walking with a cane with a swing gait of the left leg.  He complained of pain in the knee caps and said that it felt like someone was driving a wedge under the knee.  Post-left knee surgery the Veteran was instructed to limit his left knee weight bearing and was placed on crutches.  He said that he had weekly flare-ups that lasted for hours and severe functional impairment secondary to the left knee in that he was unable to bend down on the knee, unable to place full weight bearing on that knee, unable to walk without the cane, walked with a swing, unable to stand for long periods, unable to walk for long distances, and unable to lift more than 20 pounds.  He also complained of flare-ups of his arthritic right knee, moderate functional impairment with the right knee, and compensation with the right knee for his left knee pain.  During flare-ups, the Veteran said that he was unable to stand or bend his knees.  

The Veteran took Lortab for pain relief and said that it was currently effective.  Other treatments included physical therapy, steroid injections, and other medications.  The Veteran said that he was only able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  The Veteran did not complain of instability, but did complain of stiffness and weakness in both knees.  There were no episodes of dislocation, subluxation, or locking and no signs of effusion.  

On examination in August 2008, the examiner found evidence of abnormal weight bearing and abnormal shoe wear patterns on both feet.  There was increased wear on the inside edge of the forefoot.  Range of motion of the left knee was measured as follows: flexion to 120 degrees with pain beginning at 120 degrees and ending at 110 degrees for both active and passive range of motion, and extension to 0 degrees.  There was no additional loss of motion on repetitive use.  Range of motion of the right knee was measured as follows: flexion to 100 degrees with pain beginning at 100 degrees and ending at 95 degrees for both active and passive range of motion, and extension to 0 degrees.  There was no additional loss of motion on repetitive use.  

The examiner also noted laxity of the left patella and pain to the medial aspect of the left knee, but no crepitation, clicks or snaps, grinding, instability, or meniscus abnormality in the left knee.  As to the right knee, the VA examiner noted pain around the patella head, but no crepitation, clicks or snaps, grinding, instability, or meniscus abnormality in the right knee.  Diagnosis was status post left total knee arthroplasty with anterior knee pain and severe degenerative arthritis of the right knee.  

A December 2008 VA orthopedic clinic record noted that the Veteran had excellent range of motion of the left knee from 0 to 130 degrees with no medial or lateral laxity.  There was no notable erythema or edema, but the Veteran was tender to palpation over his scar.  It was noted that the Veteran was not unhappy with his surgery, but wished that his pain was more improved than it had been.  He was unwilling to undergo revision surgery at this time and continued on the Lortab medication.  

A March 2009 VA primary care record noted that the Veteran walked with a cane and had an obvious limp in the left leg.  

In May 2010, the Veteran was seen at VA after injuring his left knee, which was placed in an immobilizer.  The Veteran complained that the lateral aspect of the knee hurt when he tried to bear weight.  A rash was also noted about the knee.  The physician noted significant effusion and fair joint stability with a fine band-like rash around the leg at the level of the knee.  He was prescribed cream for the rash and to continue the knee immobilization.  

A May 2010 VA X-ray study of the left knee revealed no significant changes of the status post left total knee replacement with a prosthesis.  No major complication was noted.  There was a slight increased calcified medial collateral ligament.  There was also some unchanged soft tissue swelling involving the quadriceps and patellar tendons and lateral collateral ligament.  

A June 2010 VA orthopedic clinic record noted that the Veteran did fine after his left total knee replacement surgery until about 2 months before when he twisted his knee while sitting.  The physician noted a possible lateral collateral ligament sprain and that the Veteran should wear a brace for support.  

The Veteran underwent a VA examination in April 2011.  He complained of throbbing, constant pain in both knees with flare-ups in the left knee one to two times a day which lasted up to two hours.  He took Hydrocodone for pain relief, required a cane to walk, and could only walk two to three blocks.  A retired mechanic, the Veteran reported no difficulties with activities of daily living and denied any incapacitating episodes within the past 12 months.  The Veteran said that he had been deferring a right total knee arthroplasty because of what he described as disappointing results with the left knee.  

On examination, the Veteran walked with an antalgic gait.  Range of motion of the left knee measured flexion to 145 degrees and extension to 0 degrees.  Marked interior instability and general laxity were noted for the left knee as well as tenderness both medially and laterally.  There also appeared to be joint swelling.  There was no heat or redness noted.  McMurray's sign was negative.  Three scars were noted on the left knee: a 19 cm. operative scar anterior and medially; a 7.5 cm. scar over the distal femur laterally; and a 3 cm. scar over the proximal tibia laterally.  Patellofemoral compression caused pain.  X-ray studies of the left knee revealed a total knee arthroplasty with components in good alignment and no resorption of bone about the components.  Diagnosis was status post total knee arthroplasty of the left knee which the VA examiner opined was a moderate disability.  

Examination of the right knee showed range of motion measured flexion to 130 degrees and full extension to 0 degrees.  There appeared to be no medial-lateral or anterior-posterior instability.  Tenderness was noted medially, but there was no swelling, heat or redness.  McMurray's sign appeared to be negative.  Three scars were noted about the right knee: an 18 cm. operative scar anteriorly; a 19 cm. scar laterally; and a 5 cm. anterior and medially.  Crepitus was noted on passive range of motion and patellofemoral pressure caused pain.  Diagnosis was advanced and severe degenerative joint disease of the right knee which the examiner opined was a severe disability.  

According to a June 2011 addendum to the April 2011 VA examination, the VA examiner had reviewed the claims file.  He also noted that for both knees there was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  

A September 2011 magnetic resonance imaging (MRI) scan of the right knee by VA revealed degeneration to the medial meniscus, total degenerative change to the lateral meniscus, a reruptured ACL, and a restrained PCL.  Elongation of the collateral ligaments was also noted which was allowing subluxation, causing crowding degenerative change throughout the knee joint, and loss of cartilage space at the knee joint.  Also noted were acute contusion to the lateral femoral condyle, effusion with Baker's cyst, and chondromalacia patella.  

During his Board hearing in November 2011, the Veteran testified that he had total right knee replacement surgery in October 201l.  He said that while the April 2011 VA examiner had not found instability in the right knee he was not sent for a MRI scan at that time.  However, after he had a MRI scan done several weeks before the hearing a doctor told him that his cartilage and ligaments in the right knee were all messed up and an appointment was made for him at a private clinic to have his right knee arthroplasty.  His representative contended that if a MRI scan was done at the time of the April 2011 VA examination, the disability rating of the right knee probably could have been increased.  The Veteran also testified that he had difficulty mowing the lawn as he gave out easily, but he could not say that that was the fault of his knees because he was 62 years old and had other things wrong with him.  

As to his left knee, the Veteran testified that the pain in his knee never went away after the 2008 replacement surgery.  The left knee "just hurts" and was tired, he said, but he was told by doctors that it was as good as it was ever going to get.  (See transcript at p. 4).  He also said he was told that the mechanical device in the knee was starting to loosen.  

Private clinic records dated from October 2011 to January 2012 revealed that the Veteran underwent a right total knee arthroplasty on October 19, 2011, and that the knee was being  aspirated and injected in December 2011.  

In addition, a January 2012 private medical record noted that the left knee had no deformity, mass, induration, warmth, erythema, swelling or tibial tension.  Alignment was normal.  Soft tissue palpation of the left knee showed no tenderness.  Range of motion of the left knee was described as normal with no crepitus or pain.  There was also no instability noted with no laxity, subluxation, or ligamentous instability.  

Left Knee 

August 15, 2005 to April 30, 2007

Based on the evidence of record noted above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for status post left knee surgery, for the period from when he filed his claim for increase on August 15, 2005 until April 30, 2007, on the eve of his left total knee replacement surgery.  As mentioned above, the RO previously had granted him a 10 percent rating for his status post left knee surgery pursuant to Diagnostic Code 5257 (impairment of the knee).  The RO also had granted him a separate 10 percent rating for degenerative joint disease of the left knee pursuant to Diagnostic Code 5010, both effective June 30, 1999.  

According to the December 2005 VA examination of the knees the Veteran did not report any episodes of dislocation or recurrent subluxation and range of motion of the left knee was measured as flexion to 120 degrees and extension to -5 degrees.  Pain was noted at 100 degrees, but not on repeated motion.  While the examiner did not note any fatigue, weakness, or lack of endurance, there was some incoordination and some instability when the Veteran rose from a sitting to a standing position.  Other private and VA medical records before May 2007 showed that the Veteran had degenerative arthritis of the left knee and was a candidate for a total left knee replacement.  He was also able to walk a mile in April 2006.  

Under Diagnostic Code 5257, the Board does not find any evidence that would support a 20 percent rating for a moderate impairment in the left knee in this time period.  The December 2005 VA examination reported no episodes of dislocation or recurrent subluxation, although the examiner noted some instability and incoordination when the Veteran rose from a sitting position.  This is consistent with a slight impairment for which the Veteran received the 10 percent rating, especially in view of the fact that he was able to walk a mile four months after this VA examination.  Therefore, in the period until April 30, 2007, the Board finds that the 10 percent rating under Diagnostic Code 5257 is warranted and should not be increased.  

As mentioned above, the Veteran was also receiving a separate 10 percent rating pursuant to Diagnostic Code 5010 for arthritis in the left knee.  A higher separate rating for this time period for arthritis is not warranted.  A higher rating under that code is not warranted as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.  

Similarly, higher ratings are not warranted under Diagnostic Codes 5260 or 5261, as the Veteran's left knee flexion was not limited to 30 degrees and his left knee extension was not limited to 15 degrees.  Rather, the December 2005 VA joints examination revealed that his left knee range of motion was flexion to 120 degrees and extension to -5 degrees.  

The Board finds that a separate rating would not be warranted under either Diagnostic Code 5258 or Diagnostic Code 5259 because the medical evidence of record does not show that there is dislocation or removal of cartilage from the left knee.  The Board finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) also are not applicable here for this time period, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.  

The Board observes that the 10 percent rating separately assigned earlier for arthritis of the left knee under Diagnostic Code 5010 for arthritis due to trauma contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  In fact, Diagnostic Code 5003 for rating degenerative arthritis mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  Accordingly, application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 in this case do not support the grant of any higher rating for the left knee for the period from August 15, 2005 to April 30, 2007.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

From June 1, 2008

As noted above, the Veteran underwent left total knee replacement surgery in May 2007 and was awarded a TTE from May 1, 2007 to May 31, 2008.  At the expiration of his TTE he was awarded a 30 percent disability rating for his status post left knee surgery, effective June 1, 2008.  During the course of this appeal, the Veteran has contended this rating does not currently reflect the severity of his left knee disability.  

Based on the evidence of record noted above, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for status post left knee surgery, for the period from June 1, 2008.  The Veteran's left knee was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity that would entitle him to a higher rating under Diagnostic Code 5055 for rating a knee replacement.  In addition, his left knee did not manifest ankylosis, or extension limited to 30 degrees or more, or impairment analogous to nonunion of the tibia or fibula with loose motion, that would entitle him to a higher rating for his left knee under Diagnostic Codes 5256, 5261, and 5262.  

The August 2008 VA examination disclosed complaints of pain and weakness with range of motion of the left knee measured at 0 to 120 degrees.  He now walked with a cane with a swing gait of the left leg.  Although the Veteran complained of weekly flare-ups and severe functional impairment, examination revealed no crepitation, clicks or snaps, grinding, instability, or meniscus abnormality in the left knee.  A December 2008 VA record noted that the Veteran had excellent range of motion of the left knee with no medial or lateral laxity and that the Veteran was not unhappy with his surgery but wished that his pain was more improved.  A May 2010 X-ray noted no significant changes in the left knee since surgery after the Veteran had to be immobilized briefly after twisting his left knee and incurring a possible ligament sprain.  The April 2011 VA examination documented some instability and laxity, range of motion of the left knee was measured at from 0 to 145 degrees, and the examiner opined that the Veteran had a moderate left knee disability.  Finally, private clinic records in January 2012 revealed that the Veteran's left knee had no deformity or swelling or tenderness, range of motion was normal, and there was no instability, laxity, subluxation, or ligamentous instability.  

Therefore, in view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Codes 5055, 5256, 5261, or 5262.  While there is some subjective showing of pain and weakness for the replaced left knee, the preponderance of the evidence for the period since June 1, 2008, including the most recent visit of record in January 2012, does not show that the Veteran has any chronic residuals from his total left knee replacement surgery in May 2007.  

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  For example, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, as noted above, the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of these diagnostic codes.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011).  See DeLuca, supra.  As was previously discussed, the Veteran does not experience any significant limitation of motion due to pain and instability was not present in the left knee for the period under review.  In view of the VA examination findings in 2008 and 2011 showing no signs of pain, weakness, fatigue, or lack of endurance with repetitive range of motion testing, there is no basis upon which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.  

In this case, the record does reflect the Veteran has three residual scars of the left knee from surgery.  However, the Veteran has not been assigned a separate compensable rating for these scars, and the record does not reflect he satisfies the criteria for such a separate rating.  For example, the April 2011 VA examination showed a 19 cm. operative scar anterior and medially, a 7.5 cm. scar over the distal femur laterally, and a 3 cm. scar over the proximal tibia laterally.  These scars would have to meet the regulatory criteria for rating a scar under the regulations in force for rating scars when the Veteran filed his claim for increase in August 2005.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2005).  Under the former criteria for rating scars, scars other than the face, neck, or head needed to be deep or cause limited motion and exceed at least 39 sq. cm., or be superficial and not cause limited motion and exceed 929 sq. cm., or be superficial or unstable, or be superficial and painful on examination.  

The amended scar-rating schedule applies to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran whom VA rated before such date may request review under these clarified rating criteria, but here the Veteran has never requested review under the amended scar rating criteria.  Moreover, limitation of motion was already considered in evaluating the overall left knee disability. As such, evaluation of the residual scars on that basis would be in violation of the prohibition against pyramiding found at 38 C.F.R. § 4.14.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected status post left knee surgery, for the period from August 15, 2005 to April 30, 2007, and against his claim of entitlement to a rating in excess of 30 percent for status post left knee surgery, for the period from June 1, 2008.  The benefits sought on appeal for these claims for the left knee, therefore, are denied.  

Right Knee

August 15, 2005 to October 18, 2011

Regarding the period from when the Veteran filed his claim for increase on August 15, 2005 to October 18, 2011, the Board finds that a rating greater than 20 percent for his right knee disability, based on instability, is not warranted.  Specifically, the December 2005 VA examination noted no episodes of dislocation or recurrent subluxation and range of motion of the right knee measured flexion to 120 degrees and extension to -5 degrees.  There was no pain with repeated motion and no fatigue, weakness, or lack of endurance, although some incoordination and instability were noted.  Upon deep palpation, there was mild pain to the right knee.  

While VA medical records from 2005 to 2011 consistently show the Veteran's complaints of a painful right knee, a May 2007 VA record noted no obvious deformities in the right knee and a stable knee.  There is evidence in the record that by June 2007 the Veteran planned a right total knee replacement once he was healed from his left total knee replacement surgery.  The August 2008 VA examination showed that the Veteran complained of moderate functional impairment to the right knee and flare-ups.  Range of motion of the right knee measured extension to 0 degrees and flexion to 100 degrees with pain beginning at 100 degrees and ending at 95 degrees for active and passive range of motion.  The VA examiner noted pain around the patella head, but no crepitation, clicks or snaps, grinding, instability, or meniscus abnormality in the right knee.  The April 2011 VA examination showed no apparent medial-lateral or anterior-posterior instability with range of motion measured as flexion to 130 degrees and full extension to 0 degrees.  The addendum noted there was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The April 2011 VA examiner also opined that the Veteran's right knee disability, which included degenerative joint disease, was severe.  

Therefore, for the period from August 15, 2005 to October 18, 2011, the preponderance of the evidence has not indicated the presence of subluxation or instability in the right knee that can be rated as severe in nature.  The April 2011 VA examiner's description of a severe right knee disability appears to be based primarily on the presence of arthritis in the knee, for which the Veteran was granted a separate disability rating.  Therefore, a rating in excess of 20 percent based on instability of the right knee under Diagnostic Code 5257 is not warranted.  

Similarly, higher ratings are not warranted under Diagnostic Codes 5260 or 5261 for limitation of motion, as the Veteran's right knee flexion was not limited to 15 degrees and his right knee extension was not limited to 20 degrees during this period of appeal.  

As mentioned above, the Veteran was also receiving a 10 percent rating pursuant to Diagnostic Code 5010 for arthritis in the right knee and a higher separate rating for arthritis for this time period is not warranted.  A higher rating under that code is not warranted as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.  

The Board finds that a separate rating would not be warranted under either Diagnostic Code 5258 or Diagnostic Code 5259.  While a September 2011 MRI scan showed degeneration of the medial and lateral meniscus a few weeks before the Veteran's right total knee replacement, the medical evidence of record does not show dislocation or removal of cartilage from the right knee during the time period in question.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here for this time period, as the medical evidence does not show that the Veteran has any of these disabilities.  

The Board observes that the 10 percent rating separately assigned earlier for arthritis of the right knee under Diagnostic Code 5010 for arthritis due to trauma contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  In fact, Diagnostic Code 5003 for rating degenerative arthritis mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  Accordingly, application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 in this case do not support the grant of any higher rating for the right knee for the period from August 15, 2005 to October 18, 2011.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the record reflects the Veteran had three residual scars of the right knee.  However, the Veteran has not been assigned a separate compensable rating for these scars, and the record does not reflect he satisfies the criteria for such a separate rating.  For example, the April 2011 VA examination showed an 18 cm. operative scar anteriorly, a 19 cm. scar laterally, and a 5 cm. anterior and medially.  These scars would have to meet the regulatory criteria for rating a scar under the regulations in force for rating scars when the Veteran filed his claim for increase in August 2005.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2005).  Under the former criteria for rating scars, scars other than the face, neck, or head needed to be deep or cause limited motion and exceed at least 39 sq. cm., or be superficial and not cause limited motion and exceed 929 sq. cm., or be superficial or unstable, or be superficial and painful on examination.  

As noted earlier, the amended schedule applies to all applications for benefits received by VA on or after October 23, 2008, and the Veteran never requested review under the amended scar rating criteria.  Moreover, limitation of motion was already considered in evaluating the overall right knee disability.  As such, evaluation of the residual scars on that basis would be in violation of the prohibition against pyramiding found at 38 C.F.R. § 4.14.  

Year From October 19, 2011

Beginning October 19, 2011, a temporary total evaluation is warranted for the Veteran's right knee disability.  As noted above, he testified during his Board hearing that he underwent right total knee replacement surgery in October 2011 and private clinic records he submitted to VA after the hearing revealed this surgery took place on October 19, 2011.  Under VA regulations, a claimant enjoys a TTE for one year following the implantation of a prosthesis in knee replacement surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  Accordingly, in spite of few medical records supporting the surgery, treatment or hospitalization involved, giving the benefit of the doubt to the Veteran, a TTE is warranted from October 19, 2011, for the Veteran's right total knee replacement.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 20 percent for his service-connected right knee surgery disability, for the period from the date of his claim for increase on August 15, 2005 until April 30, 2007.  However, the evidence supports the award of a TTE for his right total knee replacement surgery on October 19, 2011.  

Conclusion to Increased Rating Claims

With respect to his claims, the Board has also considered the statements of the Veteran and that his knee disabilities warrant higher ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of any disorder pursuant to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, as discussed herein, the Board finds that a rating in excess of 10 percent for status post left knee surgery is not warranted for the period from August 15, 2005 to April 30, 2007, and that a rating in excess of 30 percent for status post left knee surgery is not warranted for the period from June 1, 2008, and that a rating in excess of 20 percent for right knee surgery is not warranted for the period from August 15, 2005 to October 18, 2011, and that a TTE is warranted for total right knee replacement for the one-year period beginning October 19, 2011.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating.  The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board then must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for each knee.  The Veteran's knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted with the exception of the award of a TTE beginning October 19, 2011 for his right total knee replacement.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for either knee disorder.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




(CONTINUED ON THE FOLLOWING PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for status post left knee surgery, for the period from August 15, 2005 to April 30, 2007, is denied.  

Entitlement to a rating in excess of 30 percent for status post left total knee replacement, for the period from June 1, 2008, is denied.  

Entitlement to a rating in excess of 20 percent for right knee surgery, for the period from August 15, 2005 to October 18, 2011, is denied.  

A temporary total evaluation for convalescence after an October 2011 right total knee replacement is warranted for a one-year period from October 19, 2011, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


